        Case 1-21-40976-nhl           Doc 24      Filed 04/28/21    Entered 04/28/21 16:29:03




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------X
In re:                                                             Chapter 11

         RAFI MANOR a/k/a                                          Case No.: 21-40976-jmm
         RAFAEL MANOR,

                                    Debtor.
------------------------------------------------------------X

                                       AFFIDAVIT OF SERVICE

STATE OF NEW YORK                  )
                                   ) ss:
COUNTY OF SUFFOLK                  )

         EVERLYN MEADE-BRAMBLE, being duly sworn, deposes and says:

         Deponent is not a party to this action, is over 18 years of age and resides in Bronx, New
York;

        On the 28th day of April, 2021 deponent served the ORDER ESTABLISHING
DEADLINE FOR FILING PROOFS OF CLAIM AND MANNER OF NOTICE THEREOF,
upon the attorneys/parties listed on the annexed list at the addresses listed, said addresses
designated for that purpose, by depositing a true copy of same enclosed in a postpaid, properly
addressed wrapper in an official depository under the exclusive care and custody of the United
States Postal Service within the State of New York by First Class Mail and International Mail First
Class to:

See attached list

                                                                   S/Everlyn Meade-Bramble
                                                                   Everlyn Meade-Bramble

Sworn to before me this
28th day of April, 2021

s/Avrum J. Rosen
AVRUM J. ROSEN
Notary Public, State of New York
No. 02RO4872542
Qualified in Suffolk County
Commission Expires September 8, 2022
     Case 1-21-40976-nhl        Doc 24   Filed 04/28/21   Entered 04/28/21 16:29:03




Via First Class Mail:

148 West Lender LLC
c/o Maquire Capital Group
10 West 33rd Street Suite 516
New York, NY 10001-3306

179 Richardson Street Lender LLC
370 Lexington Avenue Suite 1812
New York, NY 10017-6579

54 Dupont Holdings LLC
c/o Mark J. Nussbaum, Esq
225 Broadway FL 39
New York NY 10007-3001

AmeriCredit/GM Financial
Attn: Bankruptcy
PO Box 183853
Arlington, TX 76096-3853

Barclays Bank Delaware
Attn: Bankruptcy
PO Box 8801
Wilmington, DE 19899-8801

Blank Rome LLP
Attn: Craig M. Flanders
1271 Avenue of the America
New York, NY 10020-1303

JPMorgan Chase Bank NA
Bankruptcy Mail Intake Team
700 Kansas Lane FL 01
Monroe LA 71203-4774

Comenity Capital
PO Box 182789
Columbus, OH 43218-2789

Cross County Federal Savings Bank
c/o Randy J. Schaefer, Esq.
Berkman, Henoch, Peterson, Peddy & Fenchel PC
100 Garden City Plaza, FL 3
Garden City, NY 11530-3203
     Case 1-21-40976-nhl      Doc 24   Filed 04/28/21   Entered 04/28/21 16:29:03




Cross County Savings Bank
79-21 Metropolitan Avenue
Middle Village, NY 11379-2930

Fifth Third Bank
Attn: Bankruptcy
Maildrop RCSB3E
1830 E Paris Avenue SE
Grand Rapids, MI 49546-6253

Flushing Bank
14451 Northern Blvd
Flushing, NY 11354-4230

Goldman Sachs Bank USA
15303 Ventura Boulevard Suite 70
Sherman Oaks, CA 91403-3110

Grande Prezzo LLC
55 Northern Boulevard Suite 202
Great Neck, NY 11021-4058

Hampton Partners LLC
60 Cutter Mill Road
Great Neck, NY 11021-3131

M1 Development LLC
744 Lefferts Avenue Apt 4R
Brooklyn, NY 11203

Maxim Credit Group LLC
660 Madison Avenue
New York, NY 10065-8405

PHH Mortgage Services
Attn: Research/Bankruptcy
1661 Worthington Road Suite 100
West Palm Beach, FL 33409-6493

Realya Crown Heights, LLC
c/o Corporation Service
80 State Street
Albany, NY 12207-2541
     Case 1-21-40976-nhl      Doc 24   Filed 04/28/21   Entered 04/28/21 16:29:03




S3 RE Funding III LLC
444 Madison Avenue FL 41
New York, NY 10022-6909

Jerry A. Montag
Seyfarth Shaw LLP
620 Eighth Avenue
New York, NY 10018-1618

Specialized Loan Servicing/SLS
Attn: Bankruptcy
PO Box 636005
Littleton, CO 80163-6005

Stormfield Capital Funding I, LLC
200 Pequot Avenue
South Port CT 06980-1371

Synchrony Bank
Attn: Bankruptcy
PO Box 965060
Orlando, FL 32896-5060

Tamir Law Group
255 Broadway, FL 39
New York, NY 10007-5602

TD BankNorth VA
70 Gray Road
Falmouth ME 04105-2299

U.S. Bancorp
Attn: Bankruptcy
800 Nicollet Mall
Minneapolis, MN 55402-7000

Urbano Group LLC
55 Northern Boulevard Suite 202
Great Neck, NY 11021-4058

Verizon Wireless
Bankruptcy Administration
500 Technology Drive Suite 550
Weldon Springs, MO 63304-2225
      Case 1-21-40976-nhl       Doc 24   Filed 04/28/21   Entered 04/28/21 16:29:03




Office of the United States Trustee
U.S. Federal Office Building
201 Varick Street, Suite 1006
New York, NY 10014-4811

Jenelle C Arnold
Aldridge Pite LLP
4375 Jutland Drive Suite 200
PO Box 17933
San Diego CA 92177-0933

Securities & Exchange Commission
Northeast Regional Office
Woolworth Building
233 Broadway
New York NY 10279-0001

Internal Revenue Service
Centralized Insolvency Operations
PO Box 7346
Philadelphia PA 19101-7346


Via International Mail First Class:

Ontario Wealth Management
2950 Keele Street Suite 201
Toronto, ON, M3M2H2
